Citation Nr: 0413630	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-13 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

2.  Entitlement to service connection for a right eye 
disorder, claimed as secondary to service-connected diabetes 
mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, claimed as secondary to 
service-connected diabetes mellitus.

4.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for a heart condition 
(claimed as irregular heartbeat).


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1970.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

Only the issue of the veteran's entitlement to an increased 
disability rating for his service-connected bilateral hearing 
loss will be addressed on the merits by the Board at this 
time.  The other appealed issues, involving claims of service 
connection for a heart condition and several disorders 
claimed as secondary to the veteran's service-connected 
diabetes mellitus, will be further addressed in the REMAND 
portion of this decision, as set forth below.  Those issues 
are remanded to the RO via the Appeals Management Center, in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is of such severity 
to support entitlement to a compensable level of disability 
under the schedular criteria.

2.  The veteran has not required frequent hospitalizations 
for his hearing loss, nor is it shown that this disability 
causes marked interference with employment.




CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating of 
10 percent for bilateral hearing loss are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86 (2003).

2.  Application of the extraschedular provisions for the 
bilateral hearing loss disability is not warranted.  38 
C.F.R. § 3.321(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his bilateral hearing loss has 
worsened in recent years.  He also contends that the hearing 
tests used to evaluate his hearing loss do not adequately 
reflect the real amount of hearing loss that he has.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (the VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the veteran's appeal remains pending before the Board 
and therefore, is not final.  38 U.S.C.A. § 7104(a).  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  Holliday v. Principi, 14 Vet. App. 
280, 282 (2001) [Board must make determination as to 
applicability of the various provisions of the VCAA to 
particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review 

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the evidence.  
See 38 U.S.C.A. § 7104 (West 2002).  When there is an 
approximate balance of the evidence regarding the merits of 
an issue material to the determination, the benefit of the 
doubt in resolving the issue shall be given to the claimant.  
See 38 C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Board will apply the current standard in adjudicating the 
veteran's claim for an increased rating for bilateral hearing 
loss.

Notice

The VCAA requires VA to notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of this 
obligation, VA is to specifically inform the claimant of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on his or her behalf.  See 38 U.S.C.A. § 5103; see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [letter 
to claimant describing potentially helpful evidence but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that over the course of this appeal, the 
veteran was notified by March 2003 rating decision and the 
May 2003 statement of the case of the pertinent law and 
regulations and of the need to submit additional evidence on 
his increased rating claim for bilateral hearing loss.

Even more significantly, the record also shows that the RO 
furnished the veteran letters in July 2002 and May 2003 
advising him of the provisions relating to the VCAA pertinent 
to his claims, to include advising him that he could provide 
the names, addresses, and approximate dates of treatment for 
all VA and non-VA health care providers.  He was informed as 
well that he could provide VA authorization to obtain any 
private medical records by completing the appropriate VA 
form, copies of which were enclosed with the letters.  In a 
statement dated in June 2003, the veteran indicated that he 
had no additional evidence to submit pertinent to his 
increased rating claim for bilateral hearing loss.  See 
Wensch v. Principi, 15 Vet. App. 362 (2001) [citing Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) for the holding that 
VCAA does not apply where there is extensive factual 
development in a case, reflected both in the record on appeal 
and the Board's decision, which indicates no reasonable 
possibility that any further assistance would aid the 
claimant in substantiating his claim].

The Board therefore finds that the foregoing information 
provided to the veteran satisfies the requirements of 
38 U.S.C.A. § 5103 and Quartuccio in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his increased rating claim for bilateral hearing loss.  Under 
these circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim which is the subject of this decision, 
and that there is no reasonable possibility that further 
assistance would aid in substantiating the claim.

In particular, the veteran was afforded VA audiological 
examinations in July 2002 and February 2003 in connection 
with this claim, filed in June 2002.  The RO also received 
from the veteran the report of a private audiological exam 
conducted in October 2002.  There is no indication that there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  

Furthermore, the Board finds no need to order another VA 
examination at this point.  Cf. Allday v. Brown, 7 Vet. App. 
517, 526 (1995) [where record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence which adequately addresses the level of impairment 
of the disability since the previous examination].  In this 
case, there are of record reports of private and VA audiology 
examinations of the veteran.  The Board does not believe that 
another examination is necessary under these circumstances.  
See 38 C.F.R. § 3.159 (2003).

The veteran has additionally been accorded general due 
process considerations.  See 38 C.F.R. § 3.103 (2003).   He 
has been provided ample opportunity to present evidence and 
argument in support of his claim.  Moreover, he was informed 
of his right to a hearing before the Board, but stated on his 
substantive appeal (VA Form 9) filed in May 2003 that he did 
not want a hearing before the Board.

In short, the Board finds that the development of his 
increased rating claim for bilateral hearing loss has been 
consistent with the provisions of the VCAA, considering the 
circumstances presented in this case.  The Board can identify 
no further development that would aid the Board's inquiry.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of a 
schedule of ratings.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).  Separate diagnostic codes identify 
the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Specific schedular criteria - bilateral hearing loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing, as set forth 
under 38 C.F.R. § 4.85 (2003).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

The section of the Rating Schedule pertaining to the 
evaluation of hearing loss was revised effective June 10, 
1999, several years prior to the veteran's claim filed in 
June 2002.  See 64 Fed. Reg. 25,202 (1999) (codified at 38 
C.F.R. § 4.85-4.87).  Only the revised version of the 
schedule is for application in this case.  See VAOPGCPREC 3-
2000 (April 10, 2000); VAOPGCPREC 7-03 (Nov. 19, 2003).

The revised rating schedule establishes 11 auditory hearing 
acuity levels based on average puretone thresholds and speech 
discrimination that are essentially identical to the rating 
schedule in effect prior to June 1999.  In addition, however, 
the revised rating schedule provides that when the puretone 
threshold at each of the four specified frequencies 1000, 
2000, 3000, 4000 Hertz is 55 decibels or more or when the 
puretone threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, which is for application 
in this case, as described below, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. §§ 4.85, 4.86 (2003).

Factual background

Historically, the record shows that service connection was 
established for hearing loss in 1996.  The veteran's zero 
percent rating for his bilateral hearing loss disability has 
been in effect since February 1996.

Prior to the filing of the present claim, the record shows 
that that veteran's hearing loss disability was evaluated on 
a VA audiological examination in March 1998.  His puretone 
thresholds for the 1000, 2000, 3000 and 4000 Hertz 
frequencies were the following on that examination:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
60
60
70
50
LEFT
15
40
55
50
40

Word recognition scores taken at the time of 1998 exam were 
76 percent for the right ear and 96 percent for the left ear.  
On the basis of these findings, the examiner diagnosed the 
veteran with normal hearing in the lower frequencies sloping 
to a mild to moderate loss in the middle range and a severe 
loss in the high frequencies in the right ear and a moderate 
loss in the left ear.

The veteran's present claim was filed in June 2002.  In 
connection with his claim, the veteran was evaluated on VA 
audiological examinations in July 2002 and February 2003.  
The veteran also submitted the report of a private 
audiological exam given in October 2002.  

On the VA audiological examination conducted in July 2002, 
the veteran's puretone thresholds for the 1000, 2000, 3000 
and 4000 Hertz frequencies were the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
75
70
70
61
LEFT
25
60
65
60
53

Word recognition scores taken at that time were 36 percent 
and 52 percent for the right ear and 48 percent and 56 
percent for the left ear.  However, with respect to these 
word recognition scores, the VA examiner indicated that as 
his scores did not agree with the speech reception 
thresholds, the audio test was considered only to have fair 
to poor reliability.  The VA examiner indicated further that 
the test was inadequate for rating purposes.  As a result, it 
was recommended that the veteran be re-tested to confirm the 
test scores and to obtain and review the veteran's prior 
audiograms contained in his VA claims file for comparison.

Subsequently, the veteran was re-tested by VA in February 
2003, at which time his VA claims file was reviewed by the 
examiner who specifically indicated that the previous 
audiogram from 1998 was available for comparison.  The 
audiometric test results on the February 2003 exam disclosed 
that puretone thresholds, as follows:






HERTZ



1000
2000
3000
4000
Average
RIGHT
20
70
65
70
56
LEFT
20
60
60
55
49

The veteran's word recognition scores were not specifically 
recorded on the 2003 VA audio examination, but the examiner 
noted that they were good at normal conversational levels and 
very similar to the test results from the 1998 exam, which as 
described above, were 76 percent for the right ear and 96 
percent for the left ear.  Based on these test results, the 
veteran was diagnosed with mild to moderate high frequency 
sensorineural hearing loss, bilaterally.  

The VA examiner also commented that the test results given on 
the February 2003 exam were considered more accurate due to 
better reliability from the previous exam and that only a 
slight decrease in the veteran's hearing had occurred since 
the 1998 VA audiogram, which, in addition to the above-cited 
word recognition scores, disclosed average puretone threshold 
of 50 for the right ear and 40 for the left ear.  

Additionally, as noted above, the veteran submitted the 
report of a private audio exam conducted in October 2002.  
His puretone thresholds for the 1000, 2000, 3000 and 4000 
Hertz frequencies were the following on that examination:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
65
60
80
60
LEFT
20
60
60
65
51

Word recognition scores taken by the private examiner in 
October 2002 were 72 percent for the right ear and 84 percent 
for the left ear.  Based on these findings, the examiner 
diagnosed the veteran with asymmetrical moderate to severe 
mid to high frequency hearing loss based on these test 
results.


Analysis

Schedular rating

The veteran seeks entitlement to a higher disability rating 
for his service-connected bilateral hearing loss.  As 
indicated above, the resolution of this issue involves 
determining the level of hearing acuity in each ear and 
applying the schedule.  
See 38 C.F.R. §§ 4.85, 4.86 (2003).

The pertinent evidence consists of the reports of the VA 
audiological examinations conducted in July 2002 and February 
2003 as well as the private audio exam conducted in October 
2002.  Additionally, for the reasons discussed below, the 
Board finds that the March 1998 VA audio exam is relevant to 
this case.  

The Board notes as well that the veteran is service connected 
for tinnitus, and a 10 percent rating is in effect for that 
disability.  It is further noted that he reported a history 
of tinnitus since 1970 at the time of his July 2002 VA 
audiological exam.  As the 10 percent rating for tinnitus 
represents the degree of impairment caused by symptoms of 
tinnitus (ringing, buzzing sound in ears), those symptoms 
will not be considered in connection with this claim.  See 38 
C.F.R. § 4.14 (2003) [the evaluation of the same disability 
under various diagnoses is to be avoided].  

As detailed above, the VA audio test conducted in July 2002 
was considered only to have fair to poor reliability due to 
inconsistencies reported between the puretone threshold 
scores and the word recognition scores.  As a result, the VA 
examiner recommended that the veteran be re-tested to confirm 
the test scores and to obtain and review the veteran's prior 
audiograms contained in his VA claims file for comparison.  
Subsequently, the veteran was re-tested by VA in February 
2003, at which time his VA claims file was reviewed by the 
examiner who specifically indicated that the previous 
audiogram from 1998 was available for comparison.  Given 
these findings, the Board will not further consider the July 
2002 VA audio test scores in connection with this claim, as 
those scores have been essentially found to be inadequate for 
rating purposes.  See 38 C.F.R. §§ 4.1, 4.2 (2003) 
[application of the rating schedule requires accurate and 
fully descriptive medical examinations, and it is the 
responsibility of the rating specialist to interpret medical 
reports in light of the whole recorded history, reconciling 
the various reports into a consistent picture so that the 
current rating may accurately reflect the elements of 
disability present].

Applying the test scores given at the time of the 1998 VA 
audio exam to the rating criteria results in a numeric 
designation of level IV in the right ear and level I in the 
left ear, which yields a zero percent rating.  See 38 C.F.R. 
§ 4.85, Tables VI & VII.

Applying the test scores given at the time of the 2003 VA 
audio exam to the rating criteria also produce a zero percent 
rating as the results correspond to a numeric designation of 
level IV in the right ear and level I in the left ear using 
the 1998 word recognition scores, which the examiner in 2003 
indicated very similar to the test results from the 1998 
exam.  See 38 C.F.R. § 4.85, Tables VI & VII.  

Applying the test scores given at the time of the October 
2002 private audiogram to the rating criteria results in a 
numeric designation of level V in the right ear and level II 
in the left ear, which corresponds to a 10 percent rating 
under Table VII of 38 C.F.R. § 4.85.  The Board will consider 
reliable for rating purposes at this time the test results 
noted on this private audiogram.  It appears that a state 
licensed audiologist conducted the audiogram, as the examiner 
identified himself as an audiologist and holder of a 
Certificate of Clinical Competency, Audiology (CCC-A) in 
addition to being a Fellow with American Academy of Audiology 
and certified member of the American Speech-Language Hearing 
Association.

Moreover, given the overall consistency between the test 
results given at that time compared to the February 2003 VA 
exam, it appears to the Board that the private exam was 
otherwise in compliance with 38 C.F.R. 4.85(a) [valid hearing 
test for VA purposes must be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test conducted without use of hearing aids].

As noted above, the results of the private audiology 
examination given in October 2002 shows that application of 
the levels of hearing impairment in each ear to Table VII of 
38 C.F.R. § 4.85 warrants a 10 percent rating.  The February 
2003 VA examination test scores appear to show slightly 
better hearing, as the combination of level I in the better 
(left) ear with level IV in the poorer (right) ear warrants a 
zero percent rating.  However, it must also be considered 
significant that these test results matched under Table VII 
of section 4.85 are closely approximate, with the sole 
difference between a zero percent rating and a 10 percent 
rating being based on the slightly worse hearing in the left 
ear noted on the October 2002 private audiogram, which 
resulted in a level II numeric designation instead of the 
level I designation for the left ear found on the 2003 VA 
exam.  

The Board also finds it significant that the 2003 VA test 
omitted giving specific word recognition scores but 
acknowledged a slight decrease in the veteran's hearing since 
the 1998 VA audiogram.  The word recognition scores given on 
the October 2002 private test, which do show a measurable 
deficit in such ability compared to the 1998 VA test, are 
deemed by the Board to be reflective of the current level of 
hearing loss.  

It appears from the medical evidence that the veteran's 
hearing may be characterized as "borderline between the 
criteria for a noncompensable rating and a 10 percent rating.  
In view of these findings, the Board believes that the 
current overall disability picture more nearly approximates 
the criteria for the higher compensable rating, in particular 
based on the results of the October 2002 private audiogram.  
38 C.F.R. § 4.7 [where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating].  Accordingly, the 
Board will grant an increased rating of 10 percent for the 
veteran's service-connected bilateral hearing loss.  

A rating higher that 10 percent is not in order, as the 
audiogram test results discussed above provide no basis to 
assign a rating above 10 percent under the schedular 
criteria.  The recent audiogram test results from 2002 and 
2003 do not accord any higher level of compensation for 
exceptional patterns of hearing impairment under subsections 
(a) or (b) of 38 C.F.R. § 4.86 , and do not require 
consideration for exceptional hearing loss under 38 C.F.R. 
§ 4.86 [puretone threshold at each of the four specified 
frequencies 1000, 2000, 3000, 4000 Hertz is 55 decibels or 
more or when the puretone threshold is 30 decibels or less at 
1,000 Hertz, and 70 decibels or more at 2,000 Hertz].  The 
test results from the October 2002 private audiogram did not 
match any of the criteria for such a rating, and the 2003 VA 
exam findings resulted in a numeric designation of level IV 
in the right ear whether considered under Table VI or Table 
VIA.

That the veteran has diminished hearing is not in dispute.  
However, with respect to the assignment of an increased 
rating above the 10 percent level, the question which must be 
answered by the Board is whether the schedular criteria have 
been met.  The schedular criteria are specific, and as 
explained above the veteran's hearing loss is not of 
sufficient severity to warrant higher than a 10 percent 
rating.  See Lendenmann, 3 Vet. App. at 349.

Furthermore, the Board notes that the veteran has alluded to 
the fact that he believes his hearing loss is greater than 
reflected by the examination results.  There is no reason to 
doubt the veteran's accounts of hearing loss, and in fact, it 
appears his hearing worsened slightly between 1998 and 2003, 
which explains the increased rating to 10 percent as 
discussed above.  The Board wishes to make it clear, however, 
that under the Rating Schedule, the fact that a veteran's 
hearing is less than optimal or that a hearing loss has been 
diagnosed in certain frequencies does not translate into a 
higher disability rating.  Indeed, the Rating Schedule, which 
has been described above, makes it clear that monetary 
compensation may be awarded only when a veteran's hearing has 
degraded to a certain measurable level.  In this case, the 
level of disability that warrants a higher disability than 
now assigned has not been demonstrated by the application of 
the audiometric test results to the schedular criteria.

In summary, on review of the entire evidence of record, it is 
the Board's conclusion the recent audiogram test results 
support entitlement to a 10 percent disability rating under 
the schedular criteria.

Extraschedular rating

In the May 2003 statement of the case, the RO cited to the 
regulation authorizing extraschedular ratings.  Since this 
matter has been considered by the RO, the Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2003) in connection with this issue.  See Bagwell v. Brown, 
9 Vet. App. 157 (1996) [consideration of an extraschedular 
rating is a component of an increased rating claim].

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that "the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual.  The 
veteran's examination and medical treatment records have been 
described in detail above, and these contain no statement 
from any examiner that the veteran's hearing loss disability 
is in any way out of the ordinary clinically.  There is no 
evidence of hospitalization for hearing loss in the recent or 
remote part.  With respect to employment, it appears that the 
veteran has been retired for several years, and there is no 
allegation or other indicia of employment handicap due to the 
hearing loss.  Moreover, it does not appear that he retired 
due to his hearing loss, and so for all of these reasons, the 
Board finds no evidence of marked interference with 
employment due to his bilateral hearing loss.

There is no question that the veteran experiences problems in 
his everyday life due to his hearing loss, particularly, as 
he claims, in understanding what people are saying when they 
talk.  The Board has no reason to doubt that this problem 
interferes with his activities.  However, such interference 
is recognized in the currently assigned 10 percent disability 
rating.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); 
see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].

In short, the Board is unable to identify any other factor 
consistent with an exceptional or unusual disability picture, 
and the veteran has identified none.  Accordingly, an 
extraschedular evaluation is not warranted for the service-
connected bilateral hearing loss disability.

Conclusion

For the reasons expressed above, the Board concludes that the 
evidence supports entitlement to a 10 percent rating, but no 
higher, for the veteran's service-connected bilateral hearing 
loss.  The benefit sought on appeal is granted to that 
extent.


ORDER

An increased rating to 10 percent for the veteran's service-
connected bilateral hearing loss is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.


REMAND

After having reviewed the veteran's VA claims folder, the 
Board believes that a remand is necessary with respect to the 
matters addressed below.

2.  Entitlement to service connection for an eye disorder, 
claimed as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, claimed as secondary to 
service-connected diabetes mellitus.

4.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

The veteran in substance contends that he has several 
additional disorders that are caused by his service-connected 
diabetes mellitus.  The Board notes that under Diagnostic 
Code 7913, compensable complications of diabetes are rated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  In this case, the 
veteran's diabetes disability is presently rated 20 percent 
disabling; therefore, he may establish service connection for 
one or more of the claimed conditions as a separate and 
distinct disability.  

After having reviewed the VA claims folder, the Board 
believes that a remand is necessary with respect to the 
veteran's appeal of a claim seeking entitlement to secondary 
service connection for an eye disorder, peripheral neuropathy 
of the lower extremities, and hypertension.  However, there 
is no specific medical nexus opinion addressing whether these 
disorders were caused or aggravated by the veteran's service-
connected diabetes mellitus.

With respect to the eye disorder, medical records denote that 
the veteran has been diagnosed with retinoschisis of the 
right eye, which is degenerative splitting of the retina with 
cyst formation, and amblyobia, which is poor vision caused by 
abnormal development of visual areas of the brain in response 
to abnormal visual stimulation during early development.  He 
has also been diagnosed with glaucoma of the right eye.  
Further, medical records denote that he has had laser surgery 
in the past (1994-95) for repair of a retinal hole in the 
right eye.  It is unclear whether the veteran developed one 
or more of these disorders due to his diabetes condition.  

Regarding hypertension, the Board notes that this claim was 
not specifically developed by the RO on the basis of 
secondary service connection related to diabetes.  The 
veteran in his substantive appeal of May 2003 clearly 
indicated that he believed his hypertension was caused by his 
service-connected diabetes.

With respect to peripheral neuropathy, the Board observes 
that in connection with a series of VA examinations conducted 
in January 2003, the veteran was diagnosed on a diabetes 
examination with "diabetes with peripheral neuropathy," 
The examiner specifically noted that the "veteran does have 
peripheral neuropathy, which manifests as a burning, tingling 
sensation on the bottoms of the feet."
Two days later, however, a peripheral nerves exam found "no 
evidence of a peripheral neuropathy."  It is unclear whether 
the second examiner had the benefit of review of the diabetes 
exam conducted two days earlier.  Also of record is a 
statement dated in June 2003 from the veteran's podiatrist 
who stated, "[i] is my opinion that [the veteran's] feet 
defects and or damages are associated with his diabetes."

In view of the foregoing, the Board believes the veteran 
should be scheduled for an examination to address whether the 
claimed eye disorder(s), peripheral neuropathy of the lower 
extremities, and hypertension are related to the service-
connected diabetes disability.  See Charles v. Principi, 
16 Vet. App. 370, 371-72  (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2003) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  

5.  Entitlement to service connection for a heart condition 
(claimed as irregular heartbeat).

The Board also finds that an examination is necessary to make 
a decision on this claim.  

Service medical records show that the veteran was diagnosed 
with a heart murmur on a periodic physical examination 
conducted in February 1967.  Thereafter, the record shows 
that he was diagnosed with sinus bradycardia (slowness of 
heartbeat) via EKG completed on a VA examination in December 
1970.  Later-dated private treatment records denote that he 
had on again, off again chest pain in October 1982 as well as 
a history of an irregular heart beat (December 1999) and 
"significant problems of the heart due to arrhythmia, high 
blood pressure and diabetes" (October 2002).  

The veteran alleges that his heart problems first started in 
service, as indicated by the irregular heartbeat diagnosed 
during service.  The October 2002 comment, quoted above, also 
raised the matter of secondary service connection.  The Board 
believes that an examination is necessary to determine 
whether the veteran has a current disability of the heart and 
if so, determine whether such a disability is related to 
service or to the service-connected diabetes.

The Board also observes that the recently dated VA treatment 
records in the file denote that the veteran had a 24-hour 
holter monitor test completed in June 2002 at the VA Medical 
Center in Columbia, South Carolina.  VA has a duty to obtain 
the summary report of this study.  See 38 C.F.R. 
§ 3.159(c)(2) (2003).

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran 
through his representative for the 
purpose of clarifying whether he claiming 
service connection for a disorder 
specific to the right eye or for a 
disorder affecting both eyes.

2.  VBA should contact the Columbia VAMC 
for the purpose of obtaining a summary 
report of the veteran's 24-hour holter 
monitor study completed in June 2002.  If 
located, a copy of the summary report 
should be associated with the veteran's 
VA claims folder.

3.  VBA should make arrangements with an 
appropriate medical facility for the 
veteran to be examined by a physician for 
the purpose of addressing the etiology of 
the disorders claimed as secondary to 
service-connected diabetes disability (an 
eye disorder, peripheral neuropathy of 
the lower extremities, and hypertension), 
as well as heart disease.  The claims 
file should be provided to the examiner 
for review.  The examiner should record 
any appropriate diagnoses, and then 
render an opinion addressing whether it 
is at least as likely as not that any 
current disability involving the eyes, 
peripheral neuropathy of the lower 
extremities or hypertension was caused or 
aggravated by the service-connected 
diabetes disability.  With respect to the 
claimed heart condition, an opinion 
should be rendered as to whether it is at 
least as likely as not that any diagnosed 
cardiovascular disorder originated in 
service or is due to the service 
connected diabetes mellitus.  A report of 
the examination should be associated with 
the veteran's VA claims folder.

4.  Thereafter, after undertaking any 
other development deemed to be 
appropriate, VBA should readjudicate the 
issues remaining on appeal.  A 
supplemental statement of the case should 
be prepared if any benefit sought on 
appeal remains denied.  The veteran and 
his representative should be provided 
with the supplemental statement of the 
case, and an appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) [to be codified at 38 U.S.C. §§ 5109B, 7112].



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



